         Case 1:17-cr-00216-CKK Document 114 Filed 11/28/18 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,              )
                                       )
             v.                        )
                                       )     Case No. 1:17-cr-00216-01 (CKK)
                                       )
TIFFANY HENRY, et al.                  )
                                       )
                   Defendant.          )

                       MOTION TO WITHDRAW AS COUNSEL

      COMES NOW undersigned counsel, and respectfully requests this Court

permit him to withdraw as the Defendant has engaged the services of another firm.

                                       Respectfully submitted,

                                       TIFFANY HENRY
                                       By Counsel

                                       /s/ Pleasant S. Brodnax, III
                                       Pleasant S. Brodnax, III
                                       1701 Pennsylvania Avenue, NW
                                       Suite 200
                                       Washington, D.C. 20006
                                       (202) 462-1100
                                       pleasant.brodnax@gmail.com


                             CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was filed by CM/ECF on the 28th day of
November 2018, which will send a notification of such filing (NEF) to all counsel of
record.


                                       /s/ Pleasant S. Brodnax, III
                                       Pleasant S. Brodnax, III
